Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim objection
Claim 21, line 2, “the opening” lacks antecedent basis.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 6-9, 12-18, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada (US 20160351350) in view of Yamada (US20110155551).
Regarding claim 1, Yamada teaches a keyswitch, comprising: a baseplate 17; a circuit layer 16 disposed on the baseplate; an elastic part 15 disposed on the circuit layer; a thin film 24 disposed on the circuit layer and being provided with an opening 24a, wherein the elastic part protrudes from the opening; a keycap 11 disposed on the elastic part with a protrusion facing the thin film and protruding from a lower surface of the keycap; and a linkage component 18 having two ends respectively connected to the baseplate and the keycap; wherein the linkage component drives the keycap to move upward and downward relative to the baseplate, and the thin film is located at a position corresponding to a movement path of the keycap (Figs 1-7). 
Yamada does not teach the protrusion having an orthographic projection overlapping the hollow portion of the baseplate. However, Yamada’551 teaches a similar keyboard that comprises a baseplate 317 with a hollow portion 317c, and a keycap 320 with a protrusion, wherein the protrusion has an orthographic projection 

    PNG
    media_image1.png
    456
    758
    media_image1.png
    Greyscale

Regarding claim 2, Yamada teaches the keyswitch wherein the keycap comprises a keycap body and a sidewall disposed on a periphery of the keycap body, an accommodating opening is defined by the sidewall, and an area of the opening 24a of the thin film is smaller than or equal to an area of the accommodating opening (Fig. 1, annotated figure below and paragraph 59).  
Regarding claim 3, Yamada teaches the keyswitch wherein an orthographic projection area of an end surface of the sidewall at least partially overlaps the thin film (Fig. 2, annotated figure below and paragraph 59).  
Regarding claim 4, Yamada teaches the keyswitch wherein the inner side of the orthographic projection area is aligned with the side of the opening (Fig. 2, annotated figure below and paragraph 59). 
Regarding claim 6, Yamada teaches the keyswitch wherein an area of the opening 24a is larger than a maximum area occupied by the linkage component 18, and the area occupied by the linkage component is parallel to a top surface of the thin film (Figs. 1-3).  
Regarding claim 7, Yamada teaches the keyswitch wherein the circuit layer 16 is thicker than the thin film 24 (the circuit layer consists of 3 layers 16a-16c, while the thin layer 24 is consist of a single layer, see Figs. 5-6), and a bottom surface 15 of the elastic part is bonded to the circuit layer without contacting the thin film (Fig. 3).  
Regarding claim 8, Yamada teaches a keyswitch comprising: a backlight module 8; a baseplate 17; a circuit layer 16 disposed on the baseplate; a coating 24 disposed on the circuit layer (the reflective layer 24 can be painted or printed on the upper surface of the circuit layer 16, see paragraph 82); an elastic part 15 disposed on the circuit layer; a keycap 11 disposed on the elastic part, the keycap comprising a keycap body and a sidewall connected to a periphery of the keycap body; and a linkage component 18 having two ends respectively connected to the baseplate and the keycap; wherein an orthographic projection area of an outer edge of the keycap at least partially overlaps the coating (Figs. 1-7, annotated figure below and paragraph 59).
Yamada’350 does not teach the baseplate comprising a first hollow part and being disposed on the backlight module and the circuit layer comprising a second hollow part corresponding to the first hollow part, and light generated by the backlight 
Regarding claim 9, Yamada teaches the keyswitch wherein the thin film 24 is disposed between the keycap and the circuit layer when the keycap is pressed, and the thin film is made of a material softer than the circuit layer (the thin layer and the circuit layer are both made of from synthetic resin, but the thin layer 24 is more softer than the circuit layer, since the thin layer only consist of a single layer while the circuit layer consist of 3 layers 16a-16c, while the thin layer 24 is consist of a single layer, see Figs. 5-6 and paragraphs 50, 59).
Regarding claim 12, Yamada teaches the keyswitch wherein the thin film 24 and the circuit layer 16 being two independent parts, the thin film being not contacting the elastic part 15 (Figs. 1-3).  
Regarding claim 13, Yamada teaches the keyswitch wherein the keycap is made of plastic, metal or ceramic (paragraph 62).  
Regarding claim 14, Yamada teaches the keyswitch further comprising a backlight module (8, 17c) disposed below the baseplate 17, the circuit layer 16 comprising a first hollow part 19-20, the baseplate comprising a second hollow part 17c (paragraph 45), at least a part of the second hollow part corresponding to the first hollow part, the light generated by the backlight module passing through the second hollow part and the first hollow part (paragraph 75).  
Regarding claim 15, Yamada teaches the keyswitch wherein a coating is provided on a surface of the thin film 24 opposite to the circuit layer, and the coating comprises a light-reflective material or a light-absorbable material (paragraph 59).  
Regarding claim 16, Yamada teaches the keyswitch wherein the thin film is a tinted translucent film (paragraph 59), and the thin film and the keycap 11 are of the same color (paragraph 62).  
Regarding claim 17, Yamada teaches a keyswitch, comprising: a baseplate 17; a circuit layer 16 disposed on the baseplate; an elastic part 15 disposed on the circuit layer; at least one thin film 24 disposed on the circuit layer, the thin film and the circuit layer being two independent parts; a keycap 11 disposed above the at least one thin film, the keycap covering the elastic part; and a linkage component 18 having two ends respectively connected to the baseplate and the keycap, and being disposed around a periphery of the elastic part; wherein the keycap is configured to move up and down relative to the 20baseplate, and at least one thin film is disposed between the keycap and the circuit layer (Figs. 1-7). 
Yamada’350 does not teach the baseplate having a hollow part and the light emitted from a backlight module below the baseplate passing through the hollow part. 
Regarding claim 18, Yamada teaches the keyswitch wherein the keycap 11 comprises a keycap body and a sidewall disposed on a periphery of the keycap body, and an orthographic projection area of an end surface of the sidewall facing the thin film is located on the at least one thin film (Figs. 1-3, annotated figure below and paragraph 59).

    PNG
    media_image2.png
    221
    812
    media_image2.png
    Greyscale

Regarding claim 21, as best understood, Yamada teaches the keyswitch wherein a gap is disposed between an edge of the opening 24a of the coating 24 and an edge of the second hollow part 19 of the circuit layer 16 corresponding to the sidewall of the keycap 10 (Fig. 3).  
Regarding claim 22, Yamada teaches the keyswitch wherein the coating 24 comprises a light-absorbable material (paragraph 82).

5 is rejected under 35 U.S.C. 103 as being unpatentable over Yamada’350 and Yamada’155 as applied in claim 1, and further in view of Chen, et al. (US 20200051762).
Regarding claim 5, Yamada does not teach a buffer bump is provided on an end surface of the sidewall of the keycap, and the baseplate further comprises a hollow portion corresponding to the buffer bump in a 18direction parallel to the movement path.  However, Chang teaches a similar keyboard that comprises a keycap 21, a buffer bump 252 that is provided on an end surface of the sidewall of the keycap, and a baseplate 22 further comprises a hollow portion 24 corresponding to the buffer bump in a 18direction parallel to the movement path.  It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to utilize the teachings of Chang in the keyboard of Yamada to provide a keycap device that is capable of reducing noise.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yamada’350 and Yamada’155 as applied in claim 8, and further in view of Chen, et al. (US 20180197692).
Regarding claim 10, Yamada does not teach a buffer bump is provided on an end surface of the sidewall of the keycap, and the circuit layer further comprises a retaining hole corresponding to the buffer bump.  However, Chen teaches a similar keyboard that comprises a keycap 20, a buffer bump 23 that is provided on an end surface of the sidewall of the keycap, and a circuit layer 22 with a retaining hole 222 corresponding to the buffer bump (Figs. 6-8 and paragraph 32).  It would have been .

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Yamada’350 and Yamada’155 as applied in claim 8, and further in view of MAFUNE, et al. (US 20100288615).
Regarding claim 11, Yamada does not teach the thickness of the thin film is thicker 19than or equal to 0.025 mm.  However, MAFUNE teaches a similar keyboard that comprises a thin reflective layer 35 with a thickness that is thicker 19than or equal to 0.025 mm (paragraph 65). It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to utilize the teachings of MAFUNE in the keyboard of Yamada to provide a thin keyboard structure. 

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada. 
Regarding claims 19-20, Yamada teaches the keyswitch wherein the film layer is single film with a first two thin sections are disposed on two opposite sides of the linkage component with a first gap therebetween, and a width of the first gap is greater than or equal to a lateral length of the linkage component parallel to or perpendicular to a long side of the thin film; and a second two add-on thin sections provided between the two thin films, wherein a second gap exists between the two add-on thin films, and a width of the second gap is greater than or equal to a maximum lateral length of the linkage component parallel to an extending direction of the add-on thin films (annotated . 

    PNG
    media_image3.png
    331
    364
    media_image3.png
    Greyscale

Response to Arguments
Applicant’s arguments with respect to claims 1-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED M SAEED whose telephone number is (571)270-7976.  The examiner can normally be reached on 10-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/AHMED M SAEED/Primary Examiner, Art Unit 2833